                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                            4:20CR3010

      vs.
                                                           ORDER
WADE KOSINSKI,

                   Defendant.


      Counsel should be advised that the Court has continued trials through March
30, 2020, due to the pandemic emergency. See General Order 2020-04; Filing no.
17. Therefore,

      IT IS ORDERED that counsel shall contact Magistrate Judge Zwart for
rescheduling of trial in this case.

      Dated this 16th day of March, 2020.

                                            BY THE COURT:



                                            Richard G. Kopf
                                            Senior United States District Judge
